Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional filed 10/01/2022.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,799,350
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 generally recite a system with a tubular extension member having a connector with an expandable auxetic section which is generally recited in claims 1-20 of the patent. Claims 12-20  generally recite a system with a tubular extension member having a connector with barbs and an expandable auxetic section which is generally recited in claim 7 of the patent.
It is clear that all the elements of claims 1-11 are to be found in claims 1-20 of the patent and claims 12-20 are to be found in claim 7 of the patent.  The difference between claims 1-20 of the application and claims 1-20 of the patent lies in the fact that the patent claims includes many more elements and is thus much more specific.  Thus the invention of claims 1-20 of the patent is in effect a “species” of the “generic” invention of claims 1-20 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite the expandable auxetic section laser cut into a midsection which renders the claim indefinite because it is unclear what structure the claimed midsection is describing. A midsection of what?  
Claim 16 recites there are two barbs which renders the claim unclear. It is the position of the Office that it is unclear if the two barbs are a part of the previously previous recited barbs, the Office suggests the following amendment to withdraw the rejection:
12. (currently amended) A retrieval system for use in retrieving an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen, comprising: a tubular extension member having a connector sized to extend within the lumen of the outer shaft and attach thereto, the connector including at least two distal barbs that are outwardly biased and point in a proximal direction so as to contact and anchor inside of the lumen of the outer shaft and provide an anchor against relative proximal movement of the connector, wherein the connector comprises an expandable auxetic section adapted to radially expand into contact with the lumen of the outer shaft when subjected to a tensile force enabled by pulling proximally on the tubular extension member against the anchor of the distal barbs.
16. (currently amended) The system of claim 12, the at least two distal barbs being diametrically-opposed
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2006/0129227 (Hengelmolen et al.)
Regarding claim 1, Hengelmolen et al. discloses as shown  Figure 1, a retrieval system capable of use in retrieving an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen, comprising: a tubular extension member (stent 20, mandrel 24, see paragraphs [0111], [0117]) having a connector (20) sized to extend within the lumen of the outer shaft and attach thereto, wherein the connector comprises an expandable auxetic section (stent 20 is disclosed as auxetic, any section of stent which expands would be an expandable auxetic section, see paragraph [0110]) capable of radially expanding into contact with the lumen of the outer shaft when subjected to a tensile force.
To be clear, the Office is not interpreting claim 1 has requiring an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen because it is not positively recited.  The limitations of “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” is recited in the preamble.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
In this case, it is the position of the Office that the limitations of “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” is an intended use of the invention because the preamble explicitly defines it as an intended use by using “for use” before reciting it and the body of the claim the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention (retrieval system).
Accordingly, the Office is interpreting “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” and recitations further limiting that as an intended use statement.  It is the position of the Office that Hengelmolen et al. meets these limitations because it teaches a tubular extension member capable of the claimed intended use because it teaches the same structure (cylindrical tubular extension with a connector with an auxetic section able to be moved within a lumen and expand to come in contact with the lumen) the applicant describes is capable of performing the intended use. Function follows structure.  Since the structural limitations are met by the reference, then it may be reasonably concluded that the functional limitations are also met.
 Regarding claim 11, Hengelmolen et al. fails to disclose the expandable auxetic section has an anti-tetrachiral pattern.
In paragraph [0048] of the specification that using anti-tetrachiral patterns for stents before the effective filing date of the claimed invention as disclosed by  SCIENTIFIC REPORTS; 8:12575 (2018) and Composite Structures, Volume 185—Feb. 1, 2018).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen by substituting the stent pattern disclosed by Hengelmolen for the one disclosed by Wu, et al. which the applicant admits is prior art such that the expandable auxetic section has an anti-tetrachiral pattern because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129227 (Hengelmolen et al.) in view of U.S. Patent Number 6,168,616 (Brown, III)
Regarding claim 7, Hengelmolen et al. fails to disclose wherein the expandable auxetic section includes distal barbs that are outwardly biased and point in a proximal direction so as to contact and anchor inside of the lumen of the outer shaft and provide an anchor against relative proximal movement of the connector and create tension in the expandable auxetic section when the tubular extension member is pulled proximally.
Brown, III, from the same field of endeavor teaches a similar expandable section as shown in Figures 5a-6b wherein the section includes distal barbs that are outwardly biased and point in a proximal direction so as to be cable to contact and anchor inside of the lumen of an outer shaft and provide an anchor against relative proximal movement of the connector and create tension in the expandable auxetic section when the tubular extension member is pulled proximally for the purpose of locking the expandable section into a lumen its expanded within. See col. 3, lines 1-4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen to include the barbs disclosed by Brown, III into the expandable auxetic section disclosed by Hengelmolen such that the expandable auxetic section includes distal barbs that are outwardly biased and point in a proximal direction so as to contact and anchor inside of the lumen of the outer shaft and provide an anchor against relative proximal movement of the connector and create tension in the expandable auxetic section when the tubular extension member is pulled proximally in order to configure the expandable section to lock into whatever lumen it is expanded in.
Regarding claim 8,  Hengelmolen et al. discloses wherein the connector is a tubular element with the expandable auxetic section laser cut into a midsection. See paragraph [0139].
Regarding claim 10, Hengelmolen et al. fails to disclose the expandable auxetic section has an anti-tetrachiral pattern.
In paragraph [0048] of the specification that using anti-tetrachiral patterns for stents before the effective filing date of the claimed invention as disclosed by  SCIENTIFIC REPORTS; 8:12575 (2018) and Composite Structures, Volume 185—Feb. 1, 2018).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen by substituting the stent pattern disclosed by Hengelmolen for the one disclosed by Wu, et al. which the applicant admits is prior art such that the expandable auxetic section has an anti-tetrachiral pattern because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129227 (Hengelmolen et al.) in view of U.S. Patent Number 6,168,616 (Brown, III) as applied to claim 8 above, and further in view of U.S. Patent Publication Number 2001/0041928 (Pavcink et al.)
Regarding claim 9, Hengelmolen et al. as fails to disclose the tubular element further includes a pair of diametrically-opposed eyeholes located proximal to the expandable auxetic section.
Pavcink et al, from a related field of endeavor teaches a similar tubular element as shown in Figure 1 which includes a pair of diametrically-opposed eyeholes (two diametrically-opposed eye 24, see paragraph [0014]) located proximal to the expandable auxetic section for the purpose of threading a monofilament. See paragraph [0014].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen et al. to include a pair of diametrically-opposed eyeholes located proximal to the expandable auxetic section in order to allow a treading of a monofilament around the stent 20.
Claim(s) 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129227 (Hengelmolen et al.) in view of U.S. Patent Number 6,168,616 (Brown, III)
Regarding claims 12, 16 Hengelmolen et al. discloses as shown  Figure 1, a retrieval system capable of use in retrieving an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen, comprising: a tubular extension member (stent 20, mandrel 24, see paragraphs [0111], [0117]) having a connector (20) sized to extend within the lumen of the outer shaft and attach thereto, wherein the connector comprises an expandable auxetic section (stent 20 is disclosed as auxetic, any section of stent which expands would be an expandable auxetic section, see paragraph [0110]) capable of radially expanding into contact with the lumen of the outer shaft when subjected to a tensile force.
To be clear, the Office is not interpreting claim 12 has requiring an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen because it is not positively recited.  The limitations of “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” is recited in the preamble.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
In this case, it is the position of the Office that the limitations of “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” is an intended use of the invention because the preamble explicitly defines it as an intended use by using “for use” before reciting it and the body of the claim the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention (retrieval system).
Accordingly, the Office is interpreting “an elongated percutaneously-implanted implant or instrument having an outer shaft that defines a lumen” and recitations further limiting that as an intended use statement.  It is the position of the Office that Hengelmolen et al. meets these limitations because it teaches a tubular extension member capable of the claimed intended use because it teaches the same structure (cylindrical tubular extension with a connector with an auxetic section able to be moved within a lumen and expand to come in contact with the lumen) the applicant describes is capable of performing the intended use. Function follows structure.  Since the structural limitations are met by the reference, then it may be reasonably concluded that the functional limitations are also met.
Hengelmolen et al. fails to disclose wherein the connector includes distal barbs that are outwardly biased and point in a proximal direction so as to contact and anchor inside of the lumen of the outer shaft and provide an anchor against relative proximal movement of the connector.
Brown, III, from the same field of endeavor teaches a similar expandable section as shown in Figures 5a-6b wherein the section includes distal barbs that are outwardly biased and point in a proximal direction so as to be cable to contact and anchor inside of the lumen of an outer shaft and provide an anchor against relative proximal movement of the connector and create tension in the expandable auxetic section when the tubular extension member is pulled proximally, the barbs are diametrically opposed, for the purpose of locking the expandable section into a lumen its expanded within. See col. 3, lines 1-4.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen to include the barbs disclosed by Brown, III into the expandable auxetic section disclosed by Hengelmolen such that the expandable auxetic section includes distal barbs that are outwardly biased and point in a proximal direction so as to contact and anchor inside of the lumen of the outer shaft and provide an anchor against relative proximal movement of the connector and create tension in the expandable auxetic section when the tubular extension member is pulled proximally, the barbs being diametrically opposed, in order to configure the expandable section to lock into whatever lumen it is expanded in.
Regarding claim 13,  Hengelmolen et al. discloses wherein the connector is a tubular element with the expandable auxetic section laser cut into a midsection. See paragraph [0139].
Regarding claim 15, Hengelmolen et al. fails to disclose the expandable auxetic section has an anti-tetrachiral pattern.
In paragraph [0048] of the specification that using anti-tetrachiral patterns for stents before the effective filing date of the claimed invention as disclosed by  SCIENTIFIC REPORTS; 8:12575 (2018) and Composite Structures, Volume 185—Feb. 1, 2018).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen by substituting the stent pattern disclosed by Hengelmolen for the one disclosed by Wu, et al. which the applicant admits is prior art such that the expandable auxetic section has an anti-tetrachiral pattern because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2006/0129227 (Hengelmolen et al.) in view of U.S. Patent Number 6,168,616 (Brown, III) as applied to claim 13 above, and further in view of U.S. Patent Publication Number 2001/0041928 (Pavcink et al.)
Regarding claim 14, Hengelmolen et al. as fails to disclose the tubular element further includes a pair of diametrically-opposed eyeholes located proximal to the expandable auxetic section.
Pavcink et al, from a related field of endeavor teaches a similar tubular element as shown in Figure 1 which includes a pair of diametrically-opposed eyeholes (two diametrically-opposed eye 24, see paragraph [0014]) located proximal to the expandable auxetic section for the purpose of threading a monofilament. See paragraph [0014].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Hengelmolen et al. to include a pair of diametrically-opposed eyeholes located proximal to the expandable auxetic section in order to allow a treading of a monofilament around the stent 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771